Citation Nr: 0906151	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  07-18 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for panic disorder with agoraphobia and generalized anxiety, 
effective December 20, 2001.


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The veteran had active military service from September 1990 
to September 1999.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for a 
psychiatric disability to include panic attacks, agoraphobia, 
and depression, assigning a 30 percent evaluation, effective 
December 20, 2001.  This decision implemented an April 2005 
Board decision, which granted service connection.  In January 
2008, the RO granted an increased rating of 50 percent for 
the psychiatric disability, recharacterized as panic disorder 
with agoraphobia and generalized anxiety disorder, effective 
December 20, 2001.  The veteran has not indicated that she is 
satisfied with this rating.  Thus, this claim is still before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  
 
The veteran testified at an RO hearing in October 2007.  A 
transcript of the hearing is of record.  The veteran 
requested a Board hearing but withdrew the request in June 
2008.


FINDING OF FACT

The symptoms associated with the veteran's service-connected 
psychiatric disability include agoraphobia, sleep impairment, 
persistent anxiety and panic attacks, depression, difficulty 
in adapting to stressful circumstances including work or 
worklike setting, and a GAF score range of 50 to 65.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 50 
percent for panic disorder with agoraphobia and generalized 
anxiety are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.130, 
Diagnostic Codes 9400, 9412 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2002 regarding the initial service 
connection claim for a psychiatric disability.  The 
notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate the claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in her possession 
that pertains to the claim.  

After the RO granted service connection for a psychiatric 
disability in July 2005 (notifying the veteran of this 
decision in February 2006), the veteran filed a notice of 
disagreement with the assigned rating in February 2007.  
While the veteran was not provided a VA letter outlining the 
evidence necessary to substantiate an initial increased 
rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, prior to the initial adjudication, the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, section 5103(a) notice has served its purpose.  
Dingess v. Nicholson, 19 Vet. App. at 490 (2006).  As the 
veteran was granted service connection and assigned an 
evaluation and effective date, the Secretary had no 
obligation to provide further notice under the statute.  Id.  
As such, any defect with respect to the content of the notice 
requirement was non-prejudicial.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
severity of the psychiatric disability.  All known and 
available records relevant to the issue on appeal have been 
obtained and associated with the veteran's claims file.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

In July 2005, the RO granted service connection for a 
psychiatric disability to include panic attacks, agoraphobia, 
and depression secondary to incompetent cervix assigning a 30 
percent evaluation, effective December 20, 2001.  The RO 
granted an increased rating of 50 percent for the psychiatric 
disability recharacterized as panic disorder with agoraphobia 
and generalized anxiety disorder in January 2008, effective 
December 20, 2001.  The veteran seeks entitlement to a higher 
rating for her psychiatric disability.  She and her husband 
submitted testimony at the RO hearing in October 2007 that 
she would frequently become irritable with her children and 
was always nervous and anxious around the house.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id. 

The veteran's psychiatric disability is rated under 38 C.F.R. 
§ 4.130, Diagnostic Codes 9400 (for generalized anxiety 
disorder) and 9412 (for panic disorder and/or agoraphobia), 
which evaluates these disabilities under the general criteria 
for a chronic adjustment disorder.  38 C.F.R. § 4.130.  

A 50 percent evaluation is assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

In order to get the next higher 70 percent evaluation, the 
evidence must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered. 38 C.F.R. § 
4.126(a).  In addition, the evaluation must be based on all 
the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b).  

December 2001 VA psychological medical records show the 
veteran had a fear of going outside and was on medical leave 
from work until she became emotionally stable.  She reported 
excessive worry that something bad would happen to her loved 
ones.  Her sleep and appetite were "okay."  Her chief 
complaint was depression with significant anxiety.  On mental 
status examination, she was neatly dressed.  Her mood 
appeared despondent and she described a persistent anxiety, 
episodes of panic, and agoraphobia.  She had no suicidal 
ideation or psychotic symptoms.  The diagnosis was panic 
disorder with agoraphobia.  Her global assessment of 
functioning (GAF) score was 50.  It was noted that she was 
unable to work outside her home in any capacity at that time.

VA outpatient treatment records from December 2001 to June 
2002 show continued diagnosis of panic disorder with 
agoraphobia and a GAF score range of 50 to 55.

A May 2002 VA examination report shows complaints of feelings 
of panic, inability to breathe, feeling faint, shaking all 
over, and feeling unable to go places alone.  She described a 
chronic fear that kept her at home.  She reported that she 
last worked in December 2001 and has been unable to return to 
work due to her mental problems.  She had been working as an 
administrative clerk and had taken medical leave beginning in 
December 2001.  On mental status examination, her speech was 
rapid and reflected a nervous anxiety.  She also gestured 
with her hands and moved about the chair throughout the 
interview.  Her mood was euthymic but she had a history of 
depression with symptoms of crying, low energy, and feeling 
hopeless and helpless.  Her affect was anxious.  She was in 
contact with reality and oriented to time, place, and 
situation.  She denied hallucinations.  She had thoughts that 
people were watching her and that something bad would happen.  
She had a chronic fear of the unknown.  She was functioning 
in the normal range of intellect or ability and had some 
insight and understanding of her problems.  Interpersonally, 
she had a friend that she would socialize and visit with; 
otherwise, she tended to stay home with the children.  
Primarily, she experienced panic attacks with difficulty 
breathing, fear of fainting, and heart racing.  Her fear of 
the unknown had reached the extent that she was afraid to 
leave the house alone.  She had restricted her life to the 
house and the protection of her husband.  She managed the 
household and finances and was competent to work for VA 
purposes.  The Axis I diagnosis was panic disorder with 
agoraphobia; the GAF score was 55.

A private hospital record notes admission from June 18, 2002 
to July 10, 2002 and shows the veteran's appearance was 
normal and her attitude was cooperative.  Her affect was 
tearful and anxious and the mood was anxious.  Her attention, 
speech, and insight were normal.  Her thought-content had no 
delusions or hallucinations, or homicidal or suicidal 
ideations.  The thought-processes were goal-directed.  
Neurological evaluation showed that sleep was normal with no 
tremor, dizziness, or headache.  The Axis I diagnosis was 
major depressive disorder.  Her GAF score at entrance into 
the hospital was 50.  At discharge, the GAF score was 65.

A note from a VA clinical social worker indicates that the 
veteran had been seen since August 2002 and that she had 
symptoms of panic attacks, agoraphobia, sleep impairment, and 
some memory distortion.  An August 2002 VA outpatient 
treatment note shows the veteran's mood was mildly 
despondent.  She still had free floating anxiety and episodes 
of panic about once a week.  She did not have any suicidal 
ideation.  

A September 2002 private clinical psychological evaluation 
noted that the veteran continued to be on long-term 
disability for a combination of psychiatric and medical 
reasons.  The psychiatric reasons primarily involved panic 
disorder, generalized anxiety, and agoraphobia.  On mental 
status examination, she was oriented to person, place, and 
time, and had good knowledge of current events.  Her overall 
memory was intact and there were no deficits in concentration 
or short-term memory.  She indicated that she had a lot of 
problems sleeping due to her anxiety.  The examiner further 
noted that she was clinically depressed.  There was no 
evidence of psychosis or thought-disorder.  

Private medical records dated from 2003 to 2006 show the 
veteran received therapy for her psychological disabilities 
with continued complaints of panic attacks and anxiety.  A 
July 2007 letter from a clinical therapist at the private 
facility where the veteran was treated noted that the veteran 
had received weekly therapy sessions since 2003 and had a 
diagnosis of panic disorder with agoraphobia.  She was on 
medication but continued to suffer from recurrent and 
unexpected panic attacks regardless of the medication intake.  
She had to alter her mode of travel in order to avoid places 
that could increase her anxiety level and prompt panic 
attacks, which affected her ability to get out of the house 
and thus limited her ability to accomplish personal and 
family errands.  She attempted to attend college classes and 
the school made certain accommodations for her conditions but 
they had not been successful.  Although she had made moderate 
progress, the persistence of the attacks continued to 
interfere with her overall functioning.

A November 2007 VA examination report shows the veteran 
remained unemployed.  She had a brief period of employment 
that was part-time from February 2003 to July 2003 working in 
an office.  She quit working when she decided to go to 
school.  She reported having problems with panicking when she 
attempted to work in 2003 but since her job was located in 
her therapist's office she could seek treatment whenever she 
felt panic.  She indicated that her husband did most of the 
shopping because she could not tolerate standing in line.  
She essentially only left the house to go to her therapy 
appointments, which were once a week or every two weeks and 
her other medical appointments.  She complained of a broad 
range of fears, difficulty concentrating, problems sleeping 
at night, and constant stress and worry.  She indicated that 
she tried to take online classes through a college but 
reported that she had to drop out because the classes left 
her feeling overwhelmed.  She reported having one friend 
locally that she had regular contact with; her husband 
appeared to be her only support system.  She indicated that 
when she had a full-blown panic attack it took two to three 
days to feel better.  

On mental status examination, she was neatly dressed and 
oriented to person, place, time, and situation.  There was no 
abnormal posture.  Her psychomotor activity appeared to be 
slightly elevated.  She appeared to be anxious in the chair, 
frequently moving about.  Her speech was appropriate for rate 
and volume.  Her vocabulary and grammar skills were 
suggestive of intellectual functioning within the average 
range.  She reported her mood as anxious and distressed.  Her 
affect was anxious.  Her memory functions were grossly intact 
with respect to immediate and remote recall of events and 
factual information.  Her thought-processes were described as 
being somewhat accelerated and her thought-content 
represented the irrational fears that she had.  There was no 
evidence of perceptual disorder or abnormal behavior noted.  
She denied suicidal or homicidal ideations and reported 
maintaining her own hygiene and performing her own activities 
of daily living.  She appeared to have the ability to manage 
funds if assigned and her judgment was adequate.
 
The examiner assessed that the veteran had a generalized 
anxiety disorder where she found it difficult to control her 
worry, which occurred on a daily basis.  She was very 
restless, keyed up, easily fatigued, and had difficulty 
concentrating.  She also described sleep disturbances, muscle 
tension, and having a panic disorder with agoraphobia.  She 
reported recurrent unexpected panic attacks on a frequent 
basis and consistent fears about having more panic attacks, 
which prevented her from doing many activities within her 
life.  The examiner further commented that she described her 
symptoms as falling in a severe range and occurring on a 
daily basis.  She attempted employment during a trial work 
program in 2003 but was not successful.  Her symptoms of 
panic and anxiety would make it difficult for her to function 
in an employment setting.  In particular, the frequent panic 
attacks and feeling overwhelmed, as well as concentration 
problems would impair her ability to perform work duties.  
She continued to have severe symptoms of anxiety; as such, 
her prognosis was very guarded.  Her memory functions and 
judgment were intact.

Private treatment records dated from February 2007 to 
November 2007 show continued therapy and complaints of sleep 
impairment.  VA medical records dated in May 2007 and October 
2007 show GAF scores of 51 and 54, respectively.  A June 2008 
VA medical record shows the veteran's mood was euthymic with 
rather anxious affect.  Her thought process and content was 
organized and logical with adequate insight and judgment.  
She had good eye contact with soft clear speech and relevant 
answers.  Her GAF score was 50.  

The symptoms associated with the veteran's service-connected 
psychiatric disability include agoraphobia, sleep impairment, 
persistent anxiety and panic attacks, and depression.  These 
symptoms do not meet the criteria for the next higher 70 
percent evaluation.  The medical records show the veteran had 
no suicidal ideation.  She could manage her activities of 
daily living and could care for her children.  Her personal 
appearance and hygiene did not appear neglected on any of the 
psychological evaluations.  She had some nervous behavior 
during examination but her speech was never noted to be 
illogical, obscure, or irrelevant.  She reported at the RO 
hearing that she frequently became irritated by her children 
but there is no medical evidence of impaired impulse control 
involving violence.  The medical findings further do not 
document any obsessive rituals even though the veteran 
reported excessive worry around the house.  While she 
reportedly only had one friend in addition to her husband, 
she had contact with her family and was not shown to be 
unable to establish and maintain effective relationships.  
Her overall memory and judgment also were shown to be normal.  
The veteran had difficulty adapting to a worklike setting as 
she was agoraphobic and had problems being around other 
people.  The November 2007 VA examiner found that her 
symptoms of panic and anxiety would make it difficult for her 
to function in an employment setting.  This meets one of the 
criteria for a 70 percent evaluation; however, this symptom 
alone is not enough to warrant the next higher rating given 
the other symptoms associated with her psychiatric 
disability.

The veteran's GAF score range of 50 to 65 further supports 
the criteria for a 50 percent evaluation.  According to the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
edition (DSM IV), a GAF score reflects the "psychological, 
social, and occupational functioning in a hypothetical 
continuum of mental health-illness." DSM IV, American 
Psychiatric Association (1994), pp.46-47; 38 C.F.R. §§ 
4.125(a), 4.130.  A GAF score of 41-50 indicates serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  A GAF score of 51-60 represents 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61-70 represents some mild symptoms (e.g., depressed mood or 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  The veteran's 
GAF scores range from representing mild to more serious 
impairment, but overall they represent more moderate 
impairment due to anxiety, panic, and agoraphobia, which is 
more consistent with a 50 percent evaluation. 

The level of impairment associated with the psychiatric 
disability has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for a 50 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
her case to the Director or Under Secretary for review for 
consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  The veteran has problems with anxiety, panic, and 
agoraphobia, which affect her ability to work, as 
demonstrated by her attempt at employment in 2003, and an 
assessment from the November 2007 VA examiner noting that her 
symptoms of panic and anxiety would make it difficult for her 
to function in an employment setting.  However, her 
psychiatric disability is rated under criteria that account 
for occupational impairment and difficulty in establishing 
work relationships.  The medical evidence does not show that 
the veteran's psychiatric impairment warrants consideration 
outside of the schedular criteria.  The May 2002 VA examiner 
noted that she managed the household and finances and was 
competent to work for VA purposes.  The evidence does not 
rise to the level of marked interference with employment; nor 
does the record show frequent periods of hospitalization due 
to her psychiatric disability.  

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

The preponderance of the evidence is against the increased 
rating claim for panic disorder with agoraphobia and 
generalized anxiety; there is no doubt to be resolved; and an 
increased rating is not warranted.   Gilbert v. Derwinski, 1 
Vet. App. at 57-58.








ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for panic disorder with agoraphobia and generalized anxiety, 
effective December 20, 2001 is denied.





'

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


